DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim 2 was previously cancelled. Therefore, Claims 1, and 3-11 are still pending in this application.
Request for Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered. 
Response to Arguments/Amendments
Applicant’s argument/remarks, on page 5, with respect to rejections to claims 1, and 3-11 under 35 USC § 112(a)-(b) have been fully considered and they are persuasive. The amendments overcome the rejections. Therefore, rejections to claims have been withdrawn.
Applicant’s argument/remarks, on page 5-7, with respect to rejections to claims 1, and 3-11 under 35 USC § 103(a) have been fully considered and they are persuasive. The amendments overcome the rejections. Therefore, rejections to claims have been withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as 
Authorization for this examiner’s amendment was given in an interview with Attorney of record Hironori Tsukamoto, Reg. No. 60,830 on 3/11/2021.
	The Application has been amended as follows:
Please amend claims 1 and 7 as follows:
 	As per claim 1 (amended) A method for machining a workpiece by a numerical control (NC) machine, comprising:
	acquiring images of a scene represented by a set of three-dimensional (3D) points using a 3D sensor, wherein the images of the scene include a set of a plurality of NC machines and a corresponding set of workpieces;
	providing a 3D model of an NC machine for each of the set of NC machines;
 	constructing a 3D model of the scene from the images of the scene including at least a part of each of the set of NC machines and at least a part of each of the corresponding set of workpieces; 
 	registering the constructed 3D model of the scene with the 3D model of the NC machine for each of the set of NC machines by matching the part of each of the set of NC machines included in the constructed 3D model of the scene with respect to the machine 3D model to produce a first transformation between a coordinate system of the constructed 3D model of the scene and a coordinate system of each of the set of NC machines in the 3D model of each of the NC machines;
 	detecting each of the corresponding set of workpieces included in the constructed 3D model of the scene to produce a second transformation between the 
 	combining the first and the second transformations to register the coordinate system of each of the set of NC machines with the coordinate system of each of the corresponding set of workpieces; and 
 	machining each of the corresponding set of the registered workpieces with a tool of each of the set of NC machines according to the registration of the coordinate system of each of the set of NC machines with the coordinate system of each of the corresponding set of the registered workpieces, 
	wherein at least some steps of the method are performed by at least one processor.

 	As per claim 7, (amended) a system for numerical control (NC) machining, comprising:
	a set of a plurality of NC machines and a corresponding set of workpieces, wherein each of the set of NC machines includes a platform for positioning a workpiece, a tool for machining the workpiece, and a controller for controlling the machining;
	a three-dimensional (3D) sensor acquiring images of a scene including at least a part of each of the NC machines and at least a part of each of the corresponding set of workpieces, wherein the images of the scene include the set of NC machines and the corresponding set of workpieces, wherein each of the images is represented by a set of 3D points; and


Allowable Subject Matter/Reasons of Allowance
Claims 1, and 3-11 are considered as allowable subject matter. 
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including the limitations of a method comprising: 
“…acquiring images of a scene represented by a set of three-dimensional (3D) points using a 3D sensor, wherein the images of the scene include a set of a plurality of NC machines and a corresponding set of workpieces;
	providing a 3D model of an NC machine for each of the set of NC machines;
 	constructing a 3D model of the scene from the images of the scene including at least a part of each of the set of NC machines and at least a part of each of the corresponding set of workpieces; 
 	registering the constructed 3D model of the scene with the 3D model of the NC machine for each of the set of NC machines by matching the part of each of the set of NC machines included in the constructed 3D model of the scene with respect to the machine 3D model to produce a first transformation between a coordinate system of in the 3D model of each of the machines;
 	detecting each of the corresponding set of workpieces included in the constructed 3D model of the scene to produce a second transformation between the coordinate system of the constructed 3D model of the scene and a coordinate system of each of the corresponding set of workpieces; 
 	combining the first and the second transformations to register the coordinate system of each of the set of NC machines with the coordinate system of each of the corresponding set of workpieces…”

The reasons for allowance of Claim 7 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including the limitations of a system comprising: 
“…a set of a plurality of NC machines and a corresponding set of workpieces, wherein each of the set of NC machines includes a platform for positioning a workpiece, a tool for machining the workpiece, and a controller for controlling the machining;
	a three-dimensional (3D) sensor acquiring images of a scene including at least a part of each of the NC machines and at least a part of each of the corresponding set of workpieces, wherein the images of the scene include the set of NC machines and the corresponding set of workpieces, wherein each of the images is represented by a set of 3D points; and


As dependent claims 3-6, and 8-11 depend from an allowable base claims; they are at least allowable for the same reasons as noted previously. 
 	
 	The prior art of record used Kranitzky et al (US 20130278751) teaches a system comprising a sensor camera and finding the relative position of a workpiece and a work table/part of the machine by combining the relative position of camera and workpiece and between camera and work table/part of NC machine.    
	Kranitzky does not teach the combination of limitations including a plurality of machines an corresponding workpieces, and constructing a 3D model of the scene from the images of the scene including at least a part of each of the set of NC machines and at least a part of each of the corresponding set of workpieces; and registering the constructed 3D model of the scene with the 3D model of the NC machine for each of the set of NC machines by matching the part of each of the set of NC machines included in the constructed 3D model of the scene with respect to the machine 3D model to produce a first transformation between a coordinate system of the 3D model of the scene and a coordinate system of each of the set of NC machines in the 3D model of each of the machines; detecting each of the corresponding set of workpieces included in the constructed 3D model of the scene to produce a second transformation between 
	Taguchi  et al (US 20140003705), teaches a system for imaging pictures and generating 3D model of a scene including several objects. The objects in the scene are registered to each other.  
	Hashimoto et al (US 20060072809) teaches a system including a sensor and a plurality of machines, wherein a plurality of workpieces are imaged. A transformation between a robot/NC machine and imaged workpiece is determined to determine the relative position between them.
	Kutsukake et al (US 20130094932) and Negishi et al (US 20140012416) respectively teach wherein the 3D sensor acquires the images of the part of the NC machine and part of workpiece concurrently. However, Kranitzky-Taguchi-Hachimoto-Burgel-Kutsukake-Negishi neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements for the reasons specified above.  
 	
	The Claimed invention requires images/imaging of a scene including NC machines and corresponding workpieces to construct a 3D model of the scene that will include part of the plurality of NC machines (maybe a tool or region of the NC machine) and part of the workpieces.
	The constructed 3D model is registered to a respective provided 3D model of each NC machine, by matching/aligning only the part of each NC machine in the constructed 3D model to the respective provided 3D model or each NC machine, to 
	Then, each workpiece is detected in the constructed model and a second transformation of data between the coordinate system of detected workpiece and a coordinate system of the whole constructed model of the 3D scene. 
	Then, the first transformation and second transformation are combined to determine or register the coordinate system of the NC machine and corresponding workpiece. 
	The intended result of the inventions is that a single camera sensor can automatically produce the registering of a plurality of machines and its corresponding workpiece by using a single 3D constructed model of the scene.  This will save time and a calibration of the sensor with respect to each NC machine is not necessary (see Pgpub 0006).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of sill the in the applicant's art and those arts considered reasonably pertinent to Applicant's disclosure. See MPEP 707.05(c).
 	Speth (EP 2216697) teaches a system comprising a camera imaging part of a tool and part of a workpiece, generating a 3D model of the workpiece from the images 
Conclusion
	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117